DEATILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Response to Amendment
Applicant’s amendments filed 11/15/2021 to claims 1, 4, and 21 are acknowledged by the Examiner. Claim 16 remains cancelled and no new claims have been added. Claims 17-20 remain withdrawn as they are claimed of a non-elected invention. 
Thus, claims 1-15 and 21 will be further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/15/2021, with respect to the Claims have been fully considered and are persuasive.  The objections of the Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 11/15/2021, with respect to the 112 Rejections have been fully considered and are persuasive.  The 112a rejection of the Claim have been withdrawn. 
Applicant's arguments filed 11/15/2021 regarding the prior art rejections have been fully considered but they are not persuasive. The Applicant specifically argues that the teaching art of Colon in the claim rejection of claim 1 does not teach both 1) a toe portion of the sock and 2) a separate distributor that is directly connected to the toe portion. 
extension- of the toe portion 16 of the elastic sock 12 of Colon. The Examiner’s understanding of the claimed “toe portion” of claim 1 regarding the prior art of Colon is the portion of the sock 12 which interacts with the user’s toes- not toe portion 16- thus recited to be an “inherent toe portion” in the last action. Thus, Colon does teach a toe portion of the elastic sock 12. For further clarification, the annotated Figure 2 of Colon in the claim 1 rejection below has been amended better indicate the inherent toe portion and further indicates the ends of the indicated distributor as mentioned by the Examiner in the prior art rejection of claim 1 below.
Regarding Applicant’s argument regarding the distributor being directly connected to the toe portion, the Examiner asserts that based on the interpretation of the distributor structure and the toe portion of the elastic sock 12 of Colon as discussed above (further indicated in annotated Figure and rejection below) the distributor is then directly connected to a toe portion of the elastic sock 12. The Applicant’s argument is actually understood to contradict the claimed invention as in the Remarks (page 8), the Applicant mentions that the distributor is “separate” but also “directly connected” to the toe portion. This arrangement of the distributor and toe portion is not recited in the independent claim- no indicated that the distributor is specifically separate from the sock. Thus, the prior art rejection of claims 1-15 based on Outred as modified by Colon are maintained by the Examiner. The amendments made to claim 21 require additional search and consideration wherein previously presented art or new art may be used to address the amended claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Outred (USPN 7806844 B2) in view of Colon (US 20100256544 A1).
Regarding claim 1, Outred discloses a sock device (Abstract, Figure 1b- shows the device on the lower leg of a wearer) comprising: a first anchor (Figure 1b- leg binding 15), a sock (Figure 1b- elastic sock 10), wherein the first anchor is indirectly and removably attached to the sock (Figure 1b- leg binding 15 is indirectly and removably attached to elastic sock 10 via engagement with a strap 20 comprising of parts 23,24 and plastic loop 21 and leg binding 15 is shown to be a separate structure to the elastic sock 10, [Col 5, lines 20-27]- “Intermediate the two ends of the strap is a plastic loop (21) which can be used to adjust the length of the elastic strap (20). Specifically the elastic strap (20) comprises two parts (23, 24), each of which has a free end. The free ends are passed through the plastic loop (21), and releasably secured back on themselves by Velcro.TM.. The wearer can thus adjust the length of the elastic strap (20)”), a strap (Figure 1b- elastic strap 20 with two parts 23,24), wherein the strap indirectly and removably attaches the first anchor to the sock (Figure 1b- elastic strap 20 is shown to secure the leg binding 15 
Outred does not explicitly teach wherein a first end of the distributor is directly connected to a toe portion of the sock, and wherein a first end of the strap is connected a second end of the distributor. Colon teaches an analogous sock device (Abstract, Figure 2- plantar flexion prevention device 10) wherein there is a distributor (see annotated Figure 2 below- indicated distributor is the extended toe portion 16 of the elastic sock 12), wherein a first end of the distributor (see annotated Figure 2 below- indicated first end of indicated distributor) is directly connected to a toe portion (see annotated Figure 2 below- indicated toe portion of elastic sock 12) of the sock (annotated Figures 2 thru 4- indicated first end of indicated distributor is shown to be directly connected to the indicated toe portion of the elastic sock 12 as both are different sections/portions of the same elastic sock 12; see MPEP 2112 for reference regarding inherency), and wherein a first end of a strap is connected a second end of the distributor (see annotated Figure 2 below and Figure 4- indicated distributor with indicated second end which is connected to an end- opposed to end 38- of the inelastic toe strap 36, [0038]- “An inelastic toe strap 36 extends from the toe portion 16 of the sock 12. The inelastic toe strap 36 has an end 38.”). A person of ordinary skill would recognize that the distributor of Outred may be similar to the indicated distributor extending from the indicated toe portion of the sock of Colon wherein the first end of the elastic strap of Outred may also be able to attach to the modified distributor of Outred as modified by Colon at its second end as specifically taught by Colon. This would not hinder the functionality of the device of Outred as it would still be able to apply an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distributor with its strap and sock engagement as disclosed by Outred to be the specific distributor attached to a strap and toe portion of the sock in the manner as instantly claimed and taught by Colon. A skilled artisan would have been motivated to utilize a distributor which engages the strap and toe portion of the sock in the manner as instantly claimed because Colon suggests that this arrangement allows different uses and arrangements of the plantar flexion prevention device and allows the pull of the ankle into a neutral position using the metatarsal heads instead of the distal toe, which preventions overstretching of the foot and/or toe flexors (Colon- [0040-0041]). A skilled artisan would also have a reasonable expectation to manufacture the sock device as disclosed by Outred to have a distributor engaged with the sock and strap in the manner as instantly claimed because Colon suggests that this arrangement of the distributor, strap, and sock are conventional in sock devices to treat plantar fasciitis via a variable upward force from an adjustable strap that are analogous to Outred.

    PNG
    media_image1.png
    867
    459
    media_image1.png
    Greyscale

Regarding claim 2, Outred as modified by Colon teaches the sock device according to claim 1 as discussed above. Outred as modified by Colon further teaches wherein the first anchor (Outred Figure 1b- leg binding 15) comprises an adjustable strap (Outred [Col 3, line 52]- “the leg binding may comprises a strip of material”), wherein the adjustable strap is configured to be positionable around the circumference of a user's calf or ankle of the wearer, and held closed by a hook and loop material fastening.”).
Regarding claim 3, Outred as modified by Colon teaches the sock device according to claim 2 as discussed above. Outred as modified by Colon further teaches wherein the first anchor (Outred Figure 1b- leg binding 15, [Col 3, line 52]- “the leg binding may comprises a strip of material”) is configured to be secured around the user's lower leg via a first side comprising stiffened hooks and a matingly engagable second side comprising a plurality of soft loops (Outred Claim 13- “The device according to claim 1, wherein the leg binding is configured to be wrapped around the calf or ankle of the wearer, and held closed by a hook and loop material fastening.”); a hook that is located on a first end of the adjustable strap and a plurality of eyes positioned in a desired spacing pattern located along the second end of the adjustable strap; a button hole located on the first end of the adjustable strap and a plurality of buttons positioned in a desired spacing pattern located along the second end of the adjustable strap; or a male snap fastener located on the first end of the adjustable strap and a plurality of female snap fasteners positioned in a desired spacing pattern located along the second end of the adjustable strap.
Regarding claim 4, Outred as modified by Colon teaches the sock device according to claim 3 as discussed above (Previous claim 3 does not require the means of securement to be specifically eyes, buttons, or female snap fasteners; wherein the reference of Outred discloses the securement of the first anchor to be of a hook and loop material as discussed above thus the fastener limitations of this instant claim do not apply to the chosen fastener as mentioned above).
Regarding claim 5, Outred as modified by Colon teaches the sock device according to claim 1 as discussed above. Outred as modified by Colon further teaches 
Regarding claim 6, Outred as modified by Colon teaches the sock device according to claim 5 as discussed above. Outred as modified by Colon further teaches wherein the attachment ring is made from a material selected from metals, metal alloys, or hardened plastics (Outred Figure 1b- plastic loop 21).
Regarding claim 7, Outred as modified by Colon teaches the sock device according to claim 1 as discussed above. Outred as modified by Colon further teaches wherein a length of the sock is selected such that after clothing, a top of the sock is configured to be located at a minimum height and a maximum height along the user’s lower leg below a bottom edge of the first anchor (Outred Figure 1b- top of elastic sock 10 is shown to be located below a wearer’s calf area at an inherent minimum and maximum height along the user’s lower leg and is also shown to be located below a bottom edge of the leg binding 15).
Regarding claim 8, Outred as modified by Colon teaches the sock device according to claim 1 as discussed above. Outred as modified by Colon further teaches wherein the sock (Outred Figure 1b- elastic sock 10) is made from a material selected from the group consisting of cotton, cotton blends, polyester, microfiber, wool, wool blends, cashmere wool, nylon, spandex, and combinations thereof (Outred [Col 3, lines 16-31]- discusses that the different parts of the elastic sock may be made of general 
Regarding claim 15, Outred as modified by Colon teaches the sock device according to claim 1 as discussed above. Outred as modified by Colon further teaches wherein a width of the distributor extends an entire width or substantially an entire width of the toe portion of the sock (see annotated Colon Figure 2 above- indicated distributor is a portion of the toe section 16 of the elastic sock 12 wherein an end of the indicated distributor is shown to extend along the width of the toe section 16; see claim 1 discussion above- distributor similar to that of Colon is taught to be applied to the specific toe portion of the elastic sock of Outred in a similar manner as the sock and indicated distributor of Colon). 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Outred (USPN 7806844 B2) in view of Colon (US 20100256544 A1), in further view of Rodgers (US 2015/0265450 A).
Regarding claim 9, Outred as modified by Colon teaches the sock device according to claim 1 as discussed above. Outred as modified by Colon teaches a top of the sock (Outred Figure 1b- inherent top of elastic sock 10).
Outred as modified by Colon does not teach comprising a second anchor, wherein the second anchor is located at a top of the sock. Rodgers teaches an analogous sock device (Figure 1- soft splint 10) wherein there is a second anchor (Figure 1- top strap 66), wherein the second anchor is located at a top of the sock (Figure 1- top strap 66 is attached at the top 22 of sock 20, [0028]- “Attached across a portion of the top 22 of the sock 20 is a flexible and stretchable top strap 66”). Outred as modified by Colon and Rodgers are analogous because the combination and Rodgers both teach sock devices to treat plantar fasciitis.

Regarding claim 10, Outred as modified by Colon and Rodgers teaches the sock device according to claim 9 as discussed above. Outred as modified by Colon and Rodgers further teaches wherein a portion of the second anchor (Rodgers Figure 1- top strap 66) is permanently affixed to a front or back of the sock (Outred Figure 1b- sock 10; Rodgers Figure 1- top strap 66 is shown to be attached to a back of the top 22 of sock 20, [0028]- “Attached across a portion of the top 22 of the sock 20 is a flexible and stretchable top strap 66”).
Regarding claim 11, Outred as modified by Colon and Rodgers teaches the sock device according to claim 9 as discussed above. Outred as modified by Colon and Rodgers further teaches wherein the second strap comprises two strips that extend from both sides of the permanently affixed portion (Rodgers Figure 1- top strap 66 with strip comprising tab 68 with hook portion 72 and strip comprising of loop portion 70, [0028]- “Attached across a portion of the top 22 of the sock 20 is a flexible and stretchable top strap 66 having a first side covered with one portion of a hook-and-loop fastener, and a tab 68 extending from one side of the top strap 66 with the other portion of the hook-and-. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Outred (USPN 7806844 B2) in view of Colon (US 20100256544 A1), in further view of Strassburg (USPN 5399155 A).
Regarding claim 12, Outred as modified by Colon teaches the sock device according to claim 1 as discussed above. Outred as modified by Colon further teaches wherein the first end of the strap is permanently fixed to the distributor (Outred Figure 1b- one end 20’’ of elastic strap; Colon Figures 2 & 3- shows that the inherent first end of inelastic strap 36 is permanently fixed to the indicated distributor; see claim 1 discussion above- discusses that the sock device of Outred is modified to have a distributor similar to that of Colon from the toe area of the sock wherein the first end of the strap of Outred would be arranged/fixed to the modified distributor of Outred as taught by the arrangement of the strap 36 and distributor of Colon).
Outred as modified by Colon does not explicitly teach wherein the attachment is via a connector, and wherein the connector is threads or stitching. Strassburg teaches an analogous sock device (Abstract, Figure 1- sock A) wherein a connector connects structures of the sock device, wherein the connector is threads or stitching ([Col 2, lines 25-41]- teaches wherein the structures of the device are all attached to each other via 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sock device wherein the first end of the strap is permanently affixed to the distributor as taught by Outred as modified by Colon to be specifically fixed via a connector, wherein the connector is stitching as taught by Strassburg. A skilled artisan would have been motivated to utilize a stitching connector to permanently affix the strap to the distributor because Strassburg suggests that the specific stitching connector is reinforcing the connection or attachment of the structures of the sock device (Strassburg- [Col 2, lines 25-41]). A skilled artisan would also have a reasonable expectation to manufacture the sock device with a fixed strap to the distributor as taught by Outred as modified by Colon to be fixed via a connector, wherein the connector is threads or stitching because Strassburg suggests that fixing via a connector which is stitching is conventional in sock devices used to treat plantar fasciitis that are analogous to Outred as modified by Colon.
Regarding claim 13, Outred as modified by Colon and Strassburg teaches the sock device according to claim 12 as discussed above. Outred as modified by Colon and Strassburg further teaches wherein a second end of the strap  extends from the first end of the strap (Outred Figure 1- free end 23 of strap 20 is shown to extend from the first end 


    PNG
    media_image2.png
    872
    552
    media_image2.png
    Greyscale

Regarding claim 14, Outred as modified by Colon and Strassburg teaches the sock device according to claim 13 as discussed above. Outred as modified by Colon and Strassburg further teaches wherein the strap indirectly and removably attaches the first anchor to the sock via placement of the second end of the strap through an attachment releasably secured back on themselves by Velcro.TM.. The wearer can thus adjust the length of the elastic strap (20) and control the amount of passive static tension imposed on the plantar fascia.”, Figure 1b- free end of part 23 of strap 20 is shown to be secured to a more bottom portion of strap 20).
Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Strassburg (USPN 5399155 A) in view of Outred (US 7806844 B2), in further view of Colon (US 20100256544 A1).
Regarding claim 1, Strassburg teaches a sock device (Abstract, Figure 1) comprising: a first anchor (Figure 1- inelastic reinforcing strap E) and a distributor (Figure 1- inelastic strap B), wherein a first end of the distributor is directly connected to a toe portion of the sock (Figure 1- inherent lower end of inelastic strap B, [Col 2, lines 34-36]- “An inelastic strap (B) is attached to the "toe" end of the sock (A) by means of reinforced stitching.”); and wherein the distributor has a second end (Figure 3- inherent upper end of inelastic strap B).
Strassburg does not disclose wherein the first anchor is indirectly and removably attached to the sock; a strap, wherein the strap indirectly and removably attaches the first anchor to the sock. Outred teaches an analogous sock device (Abstract, Figure 1B) having a first anchor (Figure 1b- leg binding 15) and a sock (Figure 1b- elastic sock 10), wherein the first anchor is indirectly and removably attached to the sock (Figure 1b- leg binding 15 is indirectly and removably attached to elastic sock 10 via engagement with a strap 20 comprising of parts 23,24 and plastic loop 21 and leg binding 15 is shown to be a separate structure to the elastic sock 10, [Col 5, lines 20-27]- “Intermediate the two ends of the strap is a plastic loop (21) which can be used to adjust the length of the elastic strap (20). releasably secured back on themselves by Velcro.TM. The wearer can thus adjust the length of the elastic strap (20)”), a strap (Figure 1b- elastic strap 20 with two parts 23,24), wherein the strap indirectly and removably attaches the first anchor to the sock (Figure 1b- elastic strap 20 is shown to secure the leg binding 15 to the elastic sock 10, [Col 5, lines 18-28]- discusses the interaction of the elastic strap 20 which has two parts 23, 24 to adjustably attach the leg binding 15 to the elastic sock 10 as the two parts 23, 24 have free ends which “releasably secured back on themselves”). A person of ordinary skill would recognize that the anchor and sock of Strassburg may be separate and connected indirectly via a strap as taught by Outred. This arrangement of the anchor and sock being indirectly connected via a strap would not hinder the functionality of the modified sock device of Outred to provide an upwards stretching force to treat plantar fasciitis. Thus, the claimed inventions are met as discussed. Strassburg and Outred are analogous because they both teach sock devices to treat plantar fasciitis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sock device of Strassburg to have the first anchor indirectly and removably attached to a separate sock via a strap as taught by Outred. A skilled artisan would have been motivated to utilize a strap to indirectly connect the first anchor and sock because Outred suggests that the use of a strap in the recited arrangement allows the anchor and sock to be adjustable relative to each other and further allows mobility while still providing a passive tension to treat plantar fasciitis (Outred- [Col 4, lines 4-34]). A skilled artisan would also have a reasonable expectation to manufacture the sock device of Strassburg to have a separate sock and first anchor wherein a strap is used to removably and indirectly connect the sock to the first anchor because Outred 
Strassburg as modified by Outred does not explicitly teach wherein a first end of the strap is connected to a second end of the distributor. Colon teaches an analogous sock device (Abstract, Figure 2- device 10) wherein a first end of a strap is connected a second end of a distributor (see annotated Figure 2 below and Figure 4- indicated distributor with indicated second end which is connected to an indicated first end of strap 36, [0038]- “An inelastic toe strap 36 extends from the toe portion 16 of the sock 12. The inelastic toe strap 36 has an end 38.”). A person of ordinary skill would recognize that the specific strap and distributor of Strassburg as modified by Outred may be arranged such that the first end of the strap is connected to the second end of the distributor in a similar manner as taught by Colon. Modification to this arrangement would not hinder the modified sock device as taught to be able to function to provide an upward stretching force to treat plantar fasciitis. Thus, the claimed limitations are met as discussed. Strassburg as modified by Outred and Colon are analogous because the combination and Colon both teach sock devices to treat plantar fasciitis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the strap and distributor of Strassburg as modified by Outred to specifically be arranged such that a first end of the strap connects to the second end of the distributor as taught by Colon. A skilled artisan would have been motivated to have a strap at the second end of the distributor because Colon suggests that this arrangement allows different uses and arrangements of the plantar flexion prevention device and allows the pull of the ankle into a neutral position using the metatarsal heads instead of the distal toe, which preventions overstretching of the foot and/or toe flexors (Colon- [0040-0041]). A skilled artisan would also have a reasonable expectation to manufacture the sock device as taught by Strassburg as modified by Outred to have a 

    PNG
    media_image3.png
    731
    410
    media_image3.png
    Greyscale

Regarding claim 21, Strassburg as modified by Outred and Colon teaches the sock device of claim 1 as discussed above. Strassburg as modified by Outred and Colon further teaches wherein the distributor (Strassburg- inelastic strap B) is made from a inelastic strap …”) that is different from a material of the sock (Strassburg Figure 1- calf tube sock A, Claim 1a- “an elastic sock…”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Szczepanski (US 20150190263 A1)- teaches plantar fasciitis treatment sock device wherein there is a rigid base and a distributor surrounding the toe area of the sock.
Chiu (US 20110172578 A1)- teaches a plantar fasciitis treatment device with a distributor that corresponds to the width of the toes of the user.
Campbell (US 7896784 B2)- teaches an ankle strap as a second anchor while the total device stretches the leg upwards.
Bergmann (US 5776090 A)- teaches a device for treating plantar fasciitis comprising of a rigid central piece to provide a tensioning force to the lower leg.
Fisher (US 2007/0100268 A1)- teaches a plantar fasciitis treatment device with a distributor formed by multiple inelastic portions at the toe area of the user’s foot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        January 12, 2022


/KERI J NELSON/Primary Examiner, Art Unit 3786